Exhibit 99.1 Press release WiLAN Subsidiary Enters into Partnership to License Fitness Tracking Technology OTTAWA, Canada – May 25, 2016 – WiLAN (TSX:WIN) (NASD:WILN) today announced that the Company's wholly-owned subsidiary, Smart Wearable Technologies, Inc., has acquired a portfolio of patents from PhysioKinematics LLC, an affiliate of Barron Associates. The acquired technology allows wearable devices to track the movement of the human body during different activities, a key component of today’s fitness tracking devices. About Barron Associates Barron Associates is a research and development company specializing in aerospace and health care solutions. These solutions frequently employ intelligent and adaptive technologies to measure, model, predict and control complex systems, resulting in improved performance, safety and efficiency. About WiLAN WiLAN is one of the most successful patent licensing companies in the world and helps companies unlock the value of intellectual property by managing and licensing their patent portfolios.The Company operates in a variety of markets including automotive, digital television, Internet, medical, semiconductor and wireless communication technologies.Founded in 1992, WiLAN is listed on the TSX and NASDAQ.For more information: www.wilan.com.
